PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Griffin, Diarmuid
Application No. 16/525,468
Filed: July 29, 2019
For: CAULKING GUN HOLSTER

:
:
:	DECISION ON PETITION
:
:


This is a decision on the petition under 37 CFR 1.137(a), filed January 29, 2022, and supplemented on April 27, 2022, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).” This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the final Office action of February 5, 2021, which set a shortened statutory period for reply of three months. A one-month extension of time under the provisions of 37 CFR 1.136(a) was obtained on May 14, 2021. Accordingly, the application became abandoned on 
June 8, 2021. A Notice of Abandonment was mailed December 6, 2021.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information. See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item (3).

The Office acknowledges receipt of the Request for Continued Examination (RCE), the RCE fee of $340, and the submission required by 37 CFR 1.114, filed on January 29, 2022; however, the statement of unintentional delay is not acceptable since the present petition does not contain a proper S-signature. In this regard, a patent practitioner (§1.32(a)(1)), signing pursuant to §§ 1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The signer’s name must be presented in printed or typed form preferably immediately below or adjacent to the S-signature, and be reasonably specific enough so that the identity of the signer can be readily recognized. (See 37 CFR 1.4(d)(2)).

Since the petition was not properly signed, the petition is considered to not contain a proper statement of unintentional delay. For that reason, the petition cannot be granted at this time.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Ann Ziegler at (571) 272-7151.  



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions
	


    
        
            
        
            
    

    
        1 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).